

Carrier Global Corporation
2020 Long-Term Incentive Plan




Special Addendum to the Restricted Stock Unit Award (Off-Cycle) Schedule of
Terms


David Appel Off-Cycle Award






The below terms shall supersede the terms specified in the Restricted Stock Unit
Award (Off Cycle) Schedule of Terms (January 1, 2020) for purposes of this
special award:




Vesting. Restricted Stock Units (“RSUs”) will vest in accordance with the
schedule set forth in the Award Agreement, subject to the Participant’s
continued employment with the Company through each applicable vesting date. RSUs
will be forfeited in the event of Termination of Service prior to the vesting
date, except in certain earlier terminations involving Death, Disability,
Retirement or Change-in-Control Termination.


Termination of Service *
The treatment of RSUs upon Termination of Service depends upon the reason for
termination, as detailed in the following sections:


Retirement. It the Participant’s termination results from Retirement on or after
two years of the grant date, unvested RSUs will vest and convert into shares of
Common Stock to be delivered to the Participant as soon as administratively
practicable thereafter. For this purpose, Retirement means termination of
employment on or after age 65.


The Participant will not receive Retirement treatment with respect to any Award
in the event of Involuntary Termination for Cause.










*The termination treatment for Involuntary Termination, Voluntary Termination,
Disability, Death, Change-in-Control Termination and Specified Employees
provisions under Termination of Service section of the Restricted Stock Unit
Award (Off-Cycle) Schedule of Terms (January 1, 2020) shall remain applicable to
this Award.

